             Case 2:20-cr-00100-CKD Document 12 Filed 02/03/21 Page 1 of 1


1

2

3

4

5

6

7

8                                UNITED STATES DISTRICT COURT

9                               EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,            )    2:20-cr-00100-CKD
                                          )
12                      Plaintiff,        )    ORDER TO DISMISS AND VACATE STATUS
                                          )    CONFERENCE
13         v.                             )
                                          )
14   ROBERT M. MELENDEZ,                  )    DATE: February 18, 2021
                                          )    TIME: 9:30 a.m.
15                      Defendant.        )    JUDGE: Honorable Carolyn K. Delaney
                                          )
16                                        )
                                          )
17

18         It is hereby ordered that the plaintiff United States of

19   America’s Motion to Dismiss Case Number 2:20-cr-00100-CKD with

20   prejudice is GRANTED.

21         It is further ordered that the status conference scheduled on

22   February 18, 2021, is vacated.

23         IT IS SO ORDERED.

24
     Dated: February 3, 2021
25                                            _____________________________________
26                                            CAROLYN K. DELANEY
                                              UNITED STATES MAGISTRATE JUDGE
27

28

     ORDER TO DISMISS AND
     VACATE STATUS CONFERENCE                    1              U.S. v. ROBERT M. MELENDEZ
